Ethridge, J.,
delivered the opinion of the court.
The appellant was tried and convicted of having intoxicating liquors in her possession, and sentenced to fine and imprisonment, from which she prosecutes this appeal.
*345The witnesses for the state, who were officers of the law, testified to searching the residence of the appellant and finding one bottle of white grain whisky and two bottles of colored alcohol, which they claimed was colored to disguise its being intoxicating liquor. They searched the house in the absence of the appellant, and found the bottle of white liquor concealed in the trapdoor overhead in one of the rooms, which the officers testified was the room occupied by the appellant. The appellant denied occupying the room, and denied knowledge of the liquor being there, and claimed that the colored bottles of liquid were a preparation given her by a root and herb doctor to use as medicine, and that she did not know it was alcohol, or, rather, denied that it was alcohol. She produced several witnesses, who corroborated her to the extent that the room in question was occuqfied by other persons than herself. The state also introduced evidence that the residence had been searched on several other occasions and empty bottles found there, and on one occasion of a former search a bottle of whisky was found in the possession of the appellant. The appellant objected to this evidence of other searches, and of the finding of empty • bottles, and of the former raid and finding of intoxicating liquors, of which she had been convicted, which objections were overruled.
Under section 1762, Code of 1906 (section 2098, Hemingway’s Code), it was competent, on the trial for selling liquor, to introduce more than one offense in evidence; but in. such case a conviction or acquittal would bar the trial on all offenses antedating the indictment but that statute does not warrant the introduction of other and distinct violations of the law on a trial of this kind. Page v. State, 105 Miss. 536, 62 So. 360; Collins v. State, 99 Miss. 52, 54 So. 666; Cook v. State, 81 Miss. 146, 32 So. 312; Smothers v. Jackson, 92 Miss. 327, 45 So. 982; Kearney v. State, 68 Miss. 233, 8 So. 292, and numerous other cases.
It is contended for the state .that, while this evidence was not admissible under section 1762 of the Code, it was admissible under the general principles applicable to show *346guilt by the commission of similar offenses. We do not think this principle can be applied to cases of this kind. The principle is fully and elaborately discussed in King v. State, 66 Miss. 502, 6 So. 188.
For the error indicated, the conviction and judgment must be reversed, and the case remanded.

Reversed and remanded.